Exhibit 10.2

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made as
of March 30, 2017 (the “Effective Date”), by and between SUMMER VISTA ASSISTED
LIVING, LLC, a Florida limited liability company (“Summer Vista”), and HARDCOURT
DEVELOPMENT NO. 2, LLC, a Florida limited liability company (“Hardcourt” and
together with Summer Vista, “Sellers”), and CHP II SUMMER VISTA FL OWNER, LLC, a
Delaware limited liability company (“Purchaser”) (Sellers and Purchaser are at
times hereinafter referred to individually as a “Party” and collectively as the
“Parties”).

R E C I T A L S

A.    Sellers and CHP II PARTNERS, LP, a Delaware limited partnership entered
into that certain Asset Purchase Agreement effectively dated February 16, 2017
with respect to the “Summer Vista Assisted Living Community” (the “Purchase
Agreement”).

B.    CHP II PARTNERS, LP assigned its interest in and to the Purchaser pursuant
to an Assignment of Asset Purchase Agreement of even date herewith.

C.    Sellers and Purchaser wish to amend the Purchase Agreement as more
particularly set forth below.

NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the Parties, intending to be legally and
equitably bound, agree as follows.

1.    Modification of Purchase Price. The Purchase Price as set forth in the
Purchase Agreement is hereby amended to mean TWENTY-ONE MILLION FOUR HUNDRED
THOUSAND AND NO/100 Dollars ($21,400,000.00).

2.    No Other Amendments. Except as specifically modified pursuant to this
Amendment, all of the provisions of the Purchase Agreement shall remain
unchanged and shall continue in full force and effect.

3.    Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date first written above.

 

SELLERS: SUMMER VISTA ASSISTED LIVING, LLC, a Florida limited liability company
By:  

/s/ Patrick Duplantis

Name:   Patrick Duplantis Title:   Director

HARDCOURT DEVELOPMENT NO. 2, LLC,

a Florida limited liability company

By:  

/s/ Patrick Duplantis

Name:   Patrick Duplantis Title:   Director PURCHASER: CHP II SUMMER VISTA FL
OWNER, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice-President

 

2